Name: Commission Regulation (EEC) No 1389/90 of 23 May 1990 providing for the administration of a Community quota for molasses originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: foodstuff;  executive power and public service;  trade policy;  economic geography
 Date Published: nan

 24. 5 . 90 Official Journal of the European Communities No L 133/41 COMMISSION REGULATION (EEC) No 1389/90 of 23 May 1990 providing for the administration of a Community quota for molasses originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Articles 1 , 17 and 27 thereof, cooperation between the Member States and the Commis ­ sion ; Whereas Protocol 1 annexed to the Fourth ACP-EEC Lome Convention defines the concept of 'originating product' and the methods of administrative cooperation applicable to the product in question ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota may be carried out by any one of its members ; Whereas Article 17 of Regulation (EEC) No 715/90 repeats provisions which have been applied since 2 June 1989 ; whereas because a system of administration for the quota has not been established, those concerned have until now been unable to request the grant of preferential terms ; whereas it is appropriate to lay down measures applicable from that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (2), as last amended by Regula ­ tion (EEC) No 1069/89 (3), Whereas Article 17 of Regulation (EEC) No 715/90 provides for a reduction of ECU 0,5 per 100 kilograms in the levy applicable to imports of molasses falling within CN code 1703 and originating in the ACP States or the OCT and lays down that it is not to be charged when it is ECU 0,5 per 1 00 kilograms or less ; whereas this preferen ­ tial system applies up to an overall limit of 600 000 tonnes per marketing year, hereinafter called 'the quota ; HAS ADOPTED THIS REGULATION : Whereas equal and continuous access to the said quota should be ensured for all Community importers and the rates laid down for the quota should be applied consis ­ tently to all imports of the product in question into all the Member States until the quota is exhausted ; whereas the necessary measures should be taken to ensure efficient Community administration of this quota while providing the opportunity to draw from the quota volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close Article 1 1 . The levy applicable to imports into the Community of molasses originating in the African, Caribbean and Pacific States or the overseas countries and territories shall be reduced to the level laid down in Article 17 of Regula ­ tion (EEC) No 715/90 , subject to the limit specified therein, as follows : Order No CN code Description Amount of quota in tonnes per marketing year (') Reduction in the levy (2) \ f 1703-10 00 Cane molasses 1 09.1631 lil } 600 000 ECU 0,5 per 100 kg1 1703 90 00 Other molasses I (') Amount applicable from 1 July of one year to 30 June of the following year. (2) The levy shall not be charged when it is ECU 0,5 per 100 kg or less. (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 177, 1 . 7. 1981 , p. 4. ¥) OJ No L 114, 27. 4. 1989 , p. 1 . No L 133/42 Official Journal of the European Communities 24. 5. 90 2. For the application of this Regulation the definitions of the concept of 'originating product' and of the methods of administrative cooperation shall be those laid down in Protocol 1 annexed to the Fourth ACP-EEC Lome Convention . Article 2 The quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administra ­ tion thereof. Article 3 1 . To obtain the preferential benefit, the importer must present the competent authorities of the importing Member State with a declaration of entry into free circula ­ tion including a request for the benefit for the product covered by this Regulation . If this declaration is accepted by the competent authorities of that Member State, those authorities shall communicate to the Commission the requests for drawing from the quota involved. 2. The requests for drawing, bearing the date of accep ­ tance of the declaration of entry into free circulation, shall be communicated to the Commission without delay. 3 . The drawings are granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the competent authorities of the importing Member State, to the extent that the available balance so permits . Any drawing not used shall be returned as soon as possible to the quota for the marketing year for which it was allocated. When the quantities requested are greater than the available balance of the quota, allocation shall be made on a pro rata basis with respect to the requests . The Commis ­ sion shall inform Member States of the drawings made as quickly as possible. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to the quota for such time as the residual balance of the quota volume so permits . Article 5 1 . For quantities of molasses originating in the ACP States and in the overseas countries and territories and for which the declaration of entry into free circulation was accepted by the customs authorities of the importing Member State during the periods 2 June 1989 to 30 June 1989 and 1 July 1989 to 30 June 1990, the preferential benefit referred to in Article 17 of Regulation (EEC) No 715/90 shall be granted on written request within the limit of the relevant quota in the form of a repayment within the meaning of Council Regulation (EEC) No 1430/79 (') providing that the import levy has been paid and that all the conditions covering the preferential benefit are fulfilled. 2. The importer must present the request referred to in paragraph 1 to the competent authorities of the importing Member State within the time limit referred to in Article 2 (2) of Regulation .(EEC) No 1430/79 accompanied by the necessary supporting documents. 3 . For declarations of entry into free circulation accepted during the period 2 to 30 June 1989 the quota is hereby fixed at 50 000 tonnes . 4. Requests for repayment shall be accepted by the Commission on the basis of the date of presentation of these requests to the competent authorities of the Member States, to the extent that the available balance so permits. 5 . The Commission shall inform Member States of the repayments made . Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall ^nter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 with the exception of Article 5 which shall apply from 2 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 175, 12. 7. 1979, p. 1 .